Citation Nr: 1002039	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-23 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss, and if so, whether the claim should be granted. 

2.  Entitlement to service connection for schizoaffective 
disorder with major depressive disorder and hypomania. 

3.  Entitlement to higher evaluations for degenerative joint 
disease of the lumbar spine, which is currently rated as 10 
percent disabling prior to February 12, 2008, and as 20 
percent disabling thereafter.   

4.  Entitlement to an evaluation in excess of 30 percent for 
pansinusitis and allergic rhinitis. 

5.  Entitlement to higher evaluations for service-connected 
asthma, which is currently rated as 10 percent disabling 
prior to August 28, 2007 and as 30 percent disabling 
thereafter.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from November 1972 to November 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).  In that rating decision, the RO continued a 10 
percent disability rating for asthma, a 10 percent disability 
rating for pansinusitis and allergic rhinitis, and a 10 
percent disability rating for lumbosacral strain.  The RO 
also denied service connection for schizoaffective disorder 
and declined to reopen the claim for service connection for 
bilateral hearing loss.  

In a subsequent June 2005 rating decision, the RO increased 
the disability rating from 10 to 30 percent for pansinusitis 
and allergic rhinitis, and in a following March 2008 rating 
decision, the RO increased the disability rating from 10 to 
20 percent for lumbosacral strain and increased the 
disability rating from 10 to 30 percent for asthma.  The 
increased rating claims remains in controversy as the ratings 
remain less than the maximum available schedular benefits 
awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In September 2008, the Veteran testified before the 
undersigned during a hearing held at the RO.  A copy of the 
transcript has been associated with the claim folder.  

The issues of entitlement to higher evaluations for service-
connected asthma and service connection for bilateral hearing 
loss are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1977 rating decision, the RO denied service 
connection for bilateral hearing loss, because the medical 
evidence did not show evidence of hearing loss inservice or a 
current hearing loss disability after service; the Veteran 
did not appeal that decision.

2.  Since the April 1977 rating decision, the Veteran has 
provided credible testimony that he was exposed to extreme 
noises from diesel engines during service, which relates to 
an unestablished fact necessary to substantiate the claim, or 
raises a reasonable possibility of substantiating that claim.  

3.  The medical evidence of record does not show evidence of 
a psychiatric disorder until 10 years after the Veteran's 
discharge from service, and there is no medical evidence that 
links the Veteran's schizoaffective disorder with major 
depression disorder and hypomania to his service. 

4.  Prior to February 12, 2008, the Veteran's lumbar spine 
disability was manifested by x-ray evidence of degenerative 
joint disease, painful motion and limitation of motion of 
forward flexion of 70 degrees, and a combined range of the 
thoracolumbar spine greater than 120 degrees.  
5.  Since February 12, 2008, the Veteran's lumbar spine 
disability has been manifested by x-ray evidence of 
degenerative joint disease, painful motion and limitation of 
motion of forward flexion to 40 degrees with pain.  

6.  Throughout the rating period on appeal, the Veteran's 
pansinusitis and allergic rhinitis has been manifested by 
complaints of nasal congestion, headaches and crusting, but 
there is no showing of 6 incapacitating episodes per year, 
and at no time has surgery or near-constant sinusitis been 
demonstrated.  There is evidence of polyps. 


CONCLUSIONS OF LAW

1.  The April 1977 rating decision that denied service 
connection for bilateral hearing loss became final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. § 
20.1103 (2009).

2.  New and material evidence to reopen service connection 
for bilateral hearing loss has been received.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009). 

3.  The criteria for service connection for schizoaffective 
disorder with major depressive disorder and hypomania have 
not been met.  38 U.S.C.A. §§ 1101, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2009).

4.  A rating in excess of 10 percent for degenerative disc 
disease of lumbar spine for the period prior to February 12, 
2008, is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71(a), Diagnostic Codes (Codes) 5237-5243 (2009).

5.  A rating in excess of 20 percent for degenerative disc 
disease of lumbar spine for the period since February 12, 
2008, is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71(a), Diagnostic Codes (Codes) 5237-5243 (2009).

6.  A rating in excess of 30 percent for pansinusitis and 
allergic rhinitis is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6510-6522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the Board's favorable disposition of 
the Veteran's petition to reopen his claim for bilateral 
hearing loss, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In regard to the other remaining issues on appeal, VA is 
required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  These VCAA notice requirements apply to all 
elements of a claim for service connection, so VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the December 2004 RO decision in the matter, 
VA sent a letter to the Veteran in September 2004 that 
addressed some of the notice elements concerning his claims.  
The letter informed the Veteran of what evidence is required 
to substantiate the claims, and apprised the Veteran as to 
his and VA's respective duties for obtaining evidence.  In a 
March 2006 notice letter, VA also informed the Veteran how it 
determines the disability rating and the effective date for 
the award of benefits if service connection is to be awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the March 2006 notice was sent after the initial 
adjudication, the Board finds this error nonprejudicial to 
the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the March 
2006 letter fully complied with the requirements of 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and 
after the notice was provided the case was readjudicated and 
a July 2008 supplemental statement of the case was provided 
to the Veteran.  See Pelegrini II, supra; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran. 

The Board notes that the record shows that the Veteran was 
hospitalized in 1986 for drug dependence, and it further 
shows that he was again hospitalized in 1987 for suicidal 
ideations.  Although the record does not reveal that VA has 
sought to obtain these records, the Board finds that it may 
proceed with adjudication of the schizophrenia claim without 
prejudice to the Veteran.  

First, the record shows that the treatment records from 1986 
concern treatment sought for substance abuse problems, which 
do not pertain to his schizophrenia claim.  Additionally, 
subsequent treatment records show that the Veteran's 1987 
hospitalization was the result of his recent separation from 
his wife, and there is no indication that it was related to 
his current claim.  Finally, these treatment records come 
almost a decade after the Veteran's discharge from service.  
The significant evidentiary gap between the Veteran's active 
service and the dates of these mental health treatment 
records goes against a finding of continuity of 
symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd 230 F.3d 1330 (Fed. Cir. 2000).  The Board finds that 
the record does contain sufficient medical evidence to 
adjudicate this claim. 

In addition, VA provided the Veteran with examinations in 
August 2006 and February 2008 in conjunction with his claims 
for lumbar spine disability and pansinusitis and allergic 
rhinitis. 

While VA has not afforded the Veteran a comprehensive medical 
examination relating to his claim of service connection for 
psychiatric disorders, the Board finds that such an 
examination is not necessary to render a decision under the 
circumstances of this case.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i) (2009).  The evidence of record does 
not show that the Veteran complained of, or sought treatment 
for, any psychiatric disorder until a decade after his 
discharge from service.  In addition, there is no medical 
evidence that indicates that the Veteran's psychiatric 
disorder is related to service.  Lay statements received in 
support of the Veteran's claim each indicate that the author 
has knowledge of the Veteran's current psychiatric condition 
but none of these statements relate this condition to 
service.  

The Board finds that any medical opinion linking a 
psychiatric disorder to service would be speculative at best.  
VA has no further duty to assist in this regard. 38 U.S.C.A. 
§ 5103A(a)(2).

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Reopening Service Connection for Bilateral Hearing Loss 

The Veteran seeks to reopen a claim of service connection for 
bilateral hearing loss. 

Prior to the current claim on appeal, the Veteran's claim for 
service connection was denied by the RO in an April 1977 
rating decision.  The Veteran did not perfect an appeal, and 
the rating decision became final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2009).  The Veteran now 
seeks to reopen the claim.
 
A previously denied claim may be reopened, and its former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002).

The Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened prior to 
addressing the merits of the previously denied claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In order 
to reopen the Veteran's claim, the Board must first determine 
whether the Veteran has submitted new and material evidence.  
38 C.F.R. § 3.156 (2009).

Under current VA law, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
order to establish whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Evidence of record at the time of the April 1977 rating 
decision consisted of the Veteran's service treatment records 
and a March 1977 VA examination report.  The RO denied the 
Veteran's claim, in part, because the evidence of record 
failed to show evidence of hearing loss during service and 
evidence of a current disability. 

Subsequent to the April 1977 rating decision, the Veteran 
provided credible testimony at the September 2008 Board 
hearing stating that while he was in service he was exposed 
to extreme noise from engines.  Additionally, the Veteran 
also described experiencing symptoms of "ear pressure" and 
hearing loss since service.  The Board notes that although 
the Veteran is not competent to offer opinions that require 
medical knowledge, he is competent to attest to facts 
surrounding his claim, as a lay person.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).   Therefore, to 
that extent, his statements are competent evidence pertaining 
to the onset and continuity of symptomatology.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).

The Board also finds that the additional evidence is neither 
cumulative nor redundant, and that it raises a reasonable 
possibility of substantiating the claim.  Thus, new and 
material evidence has been received pursuant to 38 C.F.R. 
§ 3.156(a), and thereby meets the requirements to reopen.  On 
that basis, the claim for service connection is reopened.  38 
C.F.R. § 3.156.  

The issue of entitlement to service connection for hearing 
loss on a de novo basis will be addressed in the remand 
section at the end of this decision. 

3.  Service Connection for Schizoaffective Disorder with 
Depression and Hypomania 

The Veteran claims entitlement to service connection for 
schizoaffective disorder with depression and hypomania. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

In addition, certain chronic diseases, including psychosis, 
may be presumed to have incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-
67793 (Nov. 7, 2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  
If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2009).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Here, the Veteran contends that service connection is 
warranted for his psychiatric disorder, which is currently 
identified as schizoaffective disorder with depression and 
hypomania.  

A review of the Veteran's service treatment records shows no 
complaints, treatments or diagnosis for any psychiatric-
related condition.  The first medical evidence of a 
psychiatric-related condition was shown in March 1986 when 
the Veteran was admitted into a VA medical facility for drug 
dependence.  A subsequent VA medical treatment record shows 
that the Veteran had been admitted into an inpatient 
psychiatric ward in 1987 for suicidal ideation following a 
separation from his wife.  This record also includes the 
Veteran's reported history of hearing voices in the past, 
although he did not know if this was in 1979 or 1987.  The 
evidence of record shows that the Veteran has since been 
treated for psychiatric disorders, to include schizoaffective 
disorder, major depressive disorder, hypomania and 
polysubstance abuse.  None of the medical evidence contained 
in the record indicates that the Veteran's current 
psychiatric disorder was incurred in or otherwise related to 
his service. 

First, there is no medical evidence showing that the 
Veteran's disability was present until years after the 
Veteran's service.  See 38 C.F.R. § 3.303.  Viewed in the 
light most favorable to the Veteran, his unverified history 
of having heard voices in either 1979 or 1987 occurred no 
earlier than approximately three years after discharge.  The 
significant evidentiary gap between the Veteran's active 
service and the earliest medical evidence of chronic 
psychiatric disorder weighs heavily against the Veteran's 
claims on a direct basis.  A lengthy period without treatment 
is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claims.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

Additionally, the record lacks medical evidence establishing 
a possible relationship between the Veteran's psychiatric 
disorder and his period of active service.  Other than the 
Veteran's lay assertions that his disability is related to 
his service, the record is devoid of any competent evidence 
indicating a link between the disability and the Veteran's 
service.  Although the Veteran is competent to attest to 
facts surrounding his claim, as a lay person, he is not 
competent to offer opinions that require medical knowledge.  
See Espiritu, 2 Vet. App. at 494-95 (1992).  Therefore, to 
the extent his statement contains a medical etiology of his 
current psychiatric disorder it is simply not competent or 
persuasive evidence.  The lay statements submitted in support 
of the Veteran's claim do not say that the current 
psychiatric disability is related to service, and there is no 
indication that any of the authors would be competent to 
express such an opinion.

The evidence of record does not show that the Veteran's 
psychiatric disorder was incurred during service.  Nor does 
the record contain medical evidence that establishes a link 
between the Veteran's disability and his service.  The Board 
finds that the preponderance of the evidence is against the 
claims.  As such, the benefit of the doubt rule is not 
applicable here.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The claims must be denied. 

4.  Increased Rating Claims 

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving a claim for an increased rating, VA's 
primary focus is upon the current level of the Veteran's 
disability.  This will include a review of medical and lay 
evidence of recording beginning one year prior to the time 
Veteran requested an increased rating.  That being said, VA 
will also review the history of the Veteran's disability in 
order to ensure that the decision regarding the current 
disability rating accounts for all the prior treatment and 
the severity of the disorder.   Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The analysis in the following decision 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2009).

Lumbar Spine Disability

The Veteran claims entitlement to a higher disability rating 
for his lumbar spine disability, which has a 10 percent 
evaluation prior to February 12, 2008 and a 20 percent 
evaluation since February 12, 2008.  

The Schedule for Rating Criteria mandated that disabilities 
of the spine under Diagnostic Codes 5235 to 5243 will be 
evaluated under a General Rating Formula for Diseases and 
Injuries of the Spine.  This General Rating Formula assigns 
disability ratings with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by the residuals of the injury or 
disease.  Under this formula, a 20 percent disability rating 
is for assignment when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees or with a combined range of motion not 
greater than 120 degrees or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent disability rating is for assignment 
when forward flexion of the thoracolumbar spine is 30 degrees 
or less or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability rating is for 
assignment upon a showing of unfavorable ankylosis of the 
entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate Diagnostic Code.  Note (2) to the 
General Rating Formula explains that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation. The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The Board 
must also consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability rating for a disability using the limitation of 
motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Here, a review of the Veteran's claims folder shows that he 
was afforded two VA examinations in conjunction with his 
lumbar spine disability claim since the beginning of this 
appeal period.  

The Veteran underwent the first VA examination in August 
2006.  In that examination report, the examiner reported that 
the Veteran had a range of motion of 80 degrees with flexion 
with pain (minus 10 degrees as secondary to pain), 20 degrees 
with extension with pain (minus 10 degrees as secondary to 
pain), 20 degrees of left and right lateral flexion with pain 
(minus 10 degrees as secondary to pain), and 35 degrees of 
left and right lateral rotation with pain (minus 10 degrees 
as secondary to pain).  The examiner observed that there was 
no weakness, fatigue, or incoordination with motion and the 
Veteran had a normal gait.  The Veteran complained that he 
had chronic low back pain.  The Veteran did not report any 
neurologic, bowel or bladder dysfunction associated with his 
lumbar spine disability. 

In February 2008, the Veteran was afforded his second VA 
examination in conjunction with his claim.  The claims folder 
was reviewed by the examiner.  The examination report shows 
that he had range of motion of 40 degrees with flexion, 30 
degrees with extension, 25 degrees of left and right lateral 
flexion, and 30 degrees of left and right lateral rotation.  
The Veteran experience pain on motion.  He denied any other 
symptoms as a result of her lumbar spine disability, 
including weakness, fatigability and loss of coordination. 

Applying the rating criteria during the time period under 
consideration the record shows that the February 12, 2008 VA 
examination revealed findings that show the signs and 
symptoms of the Veteran's service-connected lumbar spine 
disability have grown worse in severity.  Thus, "staged 
ratings" are warranted, with a higher rating for the period 
from the date of the February 12, 2008 examination.  This was 
recognized by the March 2008 rating decision. 

Under the Rating Schedule, an evaluation in excess of 
10 percent is not warranted for the period prior to the 
February 2008 examination.  The findings from the August 2006 
examination report, when applied to the diagnostic criteria 
as discussed above, show that a 10 percent rating, and no 
higher, is warranted for that period.  This report shows that 
the Veteran's disability was characterized by a range of 
motion of 70 degrees, after subtracting the reduced motion 
due to pain, and 15 degrees on lateral flexion and 25 degrees 
on lateral rotation.  Based on the rating criteria, the 
report indicated forward flexion and a combined rating well 
above the minimum requirement for a 20 percent rating.  
Again, this 10 percent rating also includes the pain that the 
Veteran experience on motion once the qualified pain was 
discounted from the measurements, as it was noted by the VA 
examiner.  See DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 
4.45, 4.71a.  There is no evidence of additional disability 
due to weakness, fatigue, or incoordination, or due to 
neurologic or other dysfunction.  Therefore, a higher 
disability rating under the Rating Schedule is not warranted 
prior to February 12, 2008.

The results of the February 2008 VA examination, however, 
showed evidence of a decline in the range of motion of the 
Veteran's lumbar spine.  As of February 12, 2008, the 
Veteran's range of motion was 40 degrees without pain, and 
was actually increased to 50 degrees after repetitive motion.  
There is no evidence of additional disability due to 
weakness, fatigue, or incoordination, or due to neurologic or 
other dysfunction.  There is also no evidence of ankylosis.  
Based on the rating criteria, the February 2008 examination 
report indicated forward flexion within the requirements for 
a 20 percent rating, i.e., of forward flexion not greater 
than 60 degrees.  The medical findings from this examination 
report are well above the minimum requirement for the 40 
percent disability rating.  Based on the findings from the 
February 2008 examination when applied to the criteria as 
discussed above shows that a rating of 20 percent, and no 
higher, is warranted.  See 38 C.F.R. § 4.71a.  The Board, 
therefore, finds that a 20 percent rating is warranted 
effective from the date of that examination.  See Francisco, 
7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

In short, after a review of all the evidence of record for 
the entire period under consideration, the Board finds that 
prior to February 12, 2008, an evaluation in excess of 
10 percent is not warranted, and that from that date, a 
rating of 20 percent, and no more, is warranted. 

The Board considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Veteran has not, however, required frequent 
hospitalization for this service-connected disability and the 
manifestations of such are consistent with the assigned 
schedular evaluation.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the evaluations assigned 
for the disability.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

Pansinusitis and Allergic Rhinitis

The Veteran claims entitlement to a higher evaluation than 30 
percent for his service-connected pansinusitis and allergic 
rhinitis.  Throughout the rating period on appeal, the 
Veteran is assigned a 30 percent rating for chronic 
pansinusitis and allergic rhinitis pursuant to Diagnostic 
Codes 6510-6522.

Claims under Diagnostic Code 6510 evaluate pansinusitis per 
the General Rating Formula for Sinusitis.  Under that 
formula, a 30 percent evaluation is warranted for three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
or more than six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Code 
6510 (2009). 

A 50 percent evaluation is warranted under the general rating 
formula following radical surgery with chronic osteomyelitis, 
or; near-constant sinusitis characterized by headaches, pain, 
and tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  Id. 

A note to the general rating formula defines an 
"incapacitating episode of sinusitis" as one that requires 
bed rest and treatment by a physician. Id. 

A claim for allergic or vasomotor rhinitis is evaluated under 
a general set of criteria found at Diagnostic Code 6522.  
Under this Diagnostic Code, the maximum 30 percent rating is 
warranted for a diagnosis of allergic or vasomotor rhinitis 
with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522. 

Here, a review of the most recent medical record shows that 
the Veteran's pansinusitis and allergic rhinitis is 
manifested by complaints of nasal congestion, headaches and 
crusting, and there is evidence of polyps.  The evidence of 
record does not show physician prescribed bed rest as 
treatment for any incapacitating episodes, and at no time has 
radical surgery or near-constant sinusitis been demonstrated.  
During the September 2008 hearing, the Veteran testified that 
his pansinusitis and allergic rhinitis required previous 
surgery to remove polyps, but the treatment records do not 
show that these surgeries involved radical surgery, and there 
is no evidence of any bone infection such as chronic 
osteomyelitis.  Additionally, the Veteran testified that his 
disability requires him to stay in bed, but he denied any 
prescribed bed rest for his disability from his treating 
physician.  These symptoms do no warrant an evaluation to the 
next higher rating of 50 percent under Diagnostic Code 6510.  
38 C.F.R. § 4.97, Diagnostic Code 6510.  Rather, the symptoms 
only warrant the maximum 30 percent disability rating under 
Diagnostic Code 6522.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Veteran has not, however, required frequent 
hospitalization for this service-connected disability and the 
manifestations of such are consistent with the assigned 
schedular evaluation.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the evaluations assigned 
for the disability.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

Additionally, consideration has been given to assigning a 
staged rating; however, the Board finds that symptoms 
manifested by the Veteran's disability have been shown to be 
relatively consistent throughout the appeal period under 
Diagnostic Code 6510-6522.  Staged ratings, therefore, are 
not warranted.  See Francisco, 7 Vet. App. at 58; Hart, 21 
Vet. App. at 505.  Should the Veteran's disability picture 
change in the future, he may be assigned a higher rating.  
See 38 C.F.R. § 4.1.

Based on the foregoing, the Board finds that the evidence of 
record warrants a 30 percent disability rating under 
Diagnostic Code 6522.  The evidence of record does not 
support a finding for the next higher, 50 percent, disability 
rating under Diagnostic Code 6510.  As such, the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to a higher evaluation for his service 
connected pansinusitis and allergic rhinitis. 

ORDER

As new and material evidence has been received, reopening of 
the claim for service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for schizoaffective 
disorder with major depressive disorder and hypomania is 
denied. 

Entitlement to higher disability ratings for degenerative 
disc disease of lumbar spine is denied. 

Entitlement to a higher disability rating for pansinusitis 
and allergic rhinitis is denied. 

	(CONTINUED ON NEXT PAGE)



REMAND

As discussed above, VA has received additional evidence which 
is sufficient to reopen the Veteran's claim for service 
connection for bilateral hearing loss; however, additional 
development is necessary prior to adjudication of this claim. 
The Veteran's claim of entitlement to a higher evaluation for 
his service-connected asthma also requires additional 
development prior to adjudication of the claim.  In both 
cases, the Board finds that a VA examination is in order.  

In regard to the bilateral hearing loss claim, the Veteran 
has not yet been afforded a VA examination.  Since the 
additional medical evidence shows various symptomatology for 
an ear-related disorder, a VA examination is in order to 
attempt to identify the precise nature of the disability (or 
disabilities) and to determine the most likely etiology of 
any disorder.   See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 
3.159(c)(4).  

With respect to the asthma claim, the Board notes that the 
Veteran was previously afforded a VA examination in February 
2008, however, the record shows that the test results taken 
from this examination were not accurate, and therefore not 
reported, because the Veteran was sick at the time of 
examination.  As such, the Veteran should be scheduled for 
another VA examination to evaluate the severity of his 
service-connected asthma.  See 38 U.S.C.A. § 5103A (d); 38 
C.F.R. § 3.159(c)(4).  

Prior to any examination, the RO/AMC should ask the Veteran 
to identify any outstanding records of pertinent VA and 
private treatment, and obtain those records.  
If any identified records cannot be obtained, a memorandum 
should be included in the file explaining the procedures 
undertaken to attempt to find the records and why such 
attempts were unsuccessful.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek to obtain 
assistance from the Veteran in order to 
identify and obtain any records of pertinent 
medical treatment for the Veteran's 
bilateral hearing loss and/or ear-related 
disorder and asthma that are not yet on 
file.  

If the RO/AMC is unable to locate any 
additional treatment records that were 
identified by the Veteran, then a memorandum 
of the RO/AMC's efforts in attempting to 
obtain those records should be associated 
with the claims file.  

2.  The RO/AMC should then schedule the 
Veteran for a VA examination, with an 
appropriate examiner, to determine the 
nature and likely etiologies of the 
Veteran's ear-related disorder, including 
bilateral hearing loss.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and the 
examiner must review the entire claims file 
in conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed.  

Based on a review of the claims file and the 
clinical findings on examination, the 
examiner should be requested to provide a 
diagnosis corresponding to any ear-related 
disorder, including bilateral hearing loss.  
Additionally, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that any diagnosed 
condition is etiologically related to 
service, to include as secondary to any 
service-connected disorder (pansinusitis and 
allergic rhinitis).

The examiner should provide a rationale for 
any opinion provided.  If the examiner is 
unable to provide an opinion, the examiner 
should explain why an opinion could not be 
reached.

3.  The RO/AMC should also schedule the 
Veteran for a VA examination to determine 
the current degree of severity of his 
asthma.  All necessary tests and studies 
should be accomplished, and all clinical 
manifestations should be reported in detail.  
The claims folder should be made available 
to the examiner for review.  To the extent 
possible, the examiner should determine how 
much of the Veteran's shortness of breath 
and dyspnea is the result of his asthma 
opposed to his chronic obstructive pulmonary 
disorder. 

4.  The RO/AMC should then re-adjudicate the 
claims under review here.  If any benefit 
sought remains denied, issue the Veteran and 
his representative a supplemental statement 
of the case (SSOC).  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
The Board will take this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


